
	

113 HR 4188 IH: Establishing Beneficiary Equity in the Hospital Readmission Program Act
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4188
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Renacci (for himself, Mr. Heck of Nevada, Mr. Joyce, Mr. Ryan of Ohio, Mr. Fitzpatrick, Mr. Turner, Mr. Kelly of Pennsylvania, Mrs. Capito, Mr. Stivers, Mr. Tiberi, Mr. LaMalfa, Mr. Perry, Mr. Sam Johnson of Texas, Mr. Gibbs, Mr. Chabot, Mr. Meehan, Mr. Johnson of Ohio, Mr. Carney, Mr. Johnson of Georgia, Mr. Engel, Ms. Kaptur, Mr. David Scott of Georgia, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to adjust the Medicare hospital readmission
			 reduction program to respond to patient disparities, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Establishing Beneficiary Equity in the Hospital Readmission Program Act.
		2.Adjusting the Medicare hospital readmission reduction program to respond to patient disparities
			(a)Removal of certain readmissionsSection 1886(q)(5)(E) of the Social Security Act (42 U.S.C. 1395ww(q)(5)(E)) is amended by adding
			 at the end the following: Such term does not include an admission that is classified within one or more of the following:
			 transplants, end-stage renal disease, burns, trauma, psychosis, or
			 substance abuse. .
			(b)Adjustment for dual eligible populationSection 1886(q)(4)(C) of the Social Security Act (42 U.S.C. 1395ww(q)(4)(C)) is amended by adding
			 at the end the following new clause:
				
					(iii)Adjustment for dual eligiblesIn applying clause (i), the Secretary shall provide for such risk adjustment as will take into
			 account a hospital’s proportion of inpatients who are full-benefit dual
			 eligible individuals (as defined in section 1935(c)(6)) in order to ensure
			 that hospitals that treat the most vulnerable populations are not unfairly
			 penalized by the program under this subsection..
			(c)MedPAC study on 30-Day readmission thresholdThe Medicare Payment Advisory Commission shall conduct a study on the appropriateness of using a
			 threshold of 30 days for readmissions under section 1886(q)(5)(E) of the
			 Social Security Act (42 U.S.C. 1395ww(q)(5)(E)). The Commission shall
			 submit to Congress a report on such study in its report to Congress in
			 June 2014.
			(d)Addressing issue of noncompliant patientsSection 1886(q)(4)(C) of the Social Security Act (42 U.S.C. 1395ww(q)(4)(C)), as amended by
			 subsection (b), is further amended by adding at the end the following new
			 clause:
				
					(iv)Consideration of exclusion of noncompliant patient cases based on V codesIn promulgating regulations to carry out this subsection for the applicable period with respect to
			 fiscal year 2015, the Secretary shall consider the use of V codes for
			 potential exclusions of cases in order to address the issue of
			 noncompliant patients..
			(e)Effective date; budget neutral implementation
				(1)The amendments made by this section shall be effective for applicable periods with respect to
			 fiscal year 2015 and each succeeding fiscal year.
				(2)The Secretary of Health and Human Services shall make such payment adjustment to subsection (d)
			 hospitals under the inpatient prospective payment system under section
			 1886 of the Social Security Act (42 U.S.C. 1395ww) as may be necessary to
			 ensure that the implementation of the amendments made by this section do
			 not result in an increase in aggregate expenditures under such section.
				
